Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-17 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-3 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by West (US No. 6,532,434).  
In regard to claim 1, West discloses an extension module (item 20) for independently storing calibration data, comprising: a first interface (item 30 of figure 2) adapted to receive a first external input signal (i.e. from the acquisition modules 22) (as shown in Fig. 2, which is reproduced below for ease of reference and convenience, West discloses a control module 20 is shown with a module bus connector 30. Connector 30 has three conductors and provides for communication with the acquisition modules.  See ¶ (0004));

    PNG
    media_image1.png
    399
    612
    media_image1.png
    Greyscale

a second interface (item 57 of figure 2), adapted to output a first output signal of the extension module (in West, host computer interface wiring 24 connects to host interface circuitry 57 which in turn connect to microcontroller 50.  See ¶ (0012)); a signal processing circuit (item 50 of figure 2), connected between the first interface and the second interface (in West, host computer interface wiring 24 connects to host interface circuitry 57 which in turn connect to microcontroller 50. For a simple logic-level serial interface to the host computer, interface circuitry 57 may be as simple as series current limiting resistors.  See ¶ (0012)); and a first memory (item 54 of figure 2), the first memory storing first calibration data, and the first calibration data being associated with the extension module (in West, the EEPROM in this and other modules is used to store both the acquired data and parameter data. The parameter data is stored in a small (typically 32 byte) section of the memory and can hold calibration, compensation, and control values that are not changed during data logging. The balance of the EEPROM stores the acquired data, with a new value stored for each logging period.  See ¶ (0011-0013)).
In regard to claim 2, West discloses wherein the first calibration data includes at least a gain of the extension module and an offset of the extension module (in West, the EEPROM in this and other modules is used to store both the acquired data and parameter data. The parameter data is stored in a small (typically 32 byte) section of the memory and can hold calibration, compensation, and control values that are not changed during data logging. The balance of the EEPROM stores the acquired data, with a new value stored for each logging period.  See ¶ (0011-0013, 0074)).
In regard to claim 3, West discloses wherein a conversion relationship between the first input signal and the first output signal of the extension module is linear (in West, Calibration values for correction of acquisition sensor gain, offset, linearity, or other factors.  See ¶ (0012))

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Allowable Subject Matter
	Claims 4-17 are allowable over the prior of records.
The following is an Examiner's statement of reasons for the indication of allowable subject matter:  Claims 4, 10 are allowable over the prior art of record because the prior arts, cited in its entirety, or in combination, do not teach
	the main module including: a third interface, adapted to be butted with the second interface of the extension module; a second memory, the second memory storing second calibration data, and the second calibration data being associated with the main module; and a controller, adapted to communicate with the first memory of the extension module to read the first calibration data (claim 4);
	reading, by the controller of the main module, second calibration data stored in a second memory on the main module, wherein the second calibration data is associated with the main module; combining the first calibration data and the second calibration data to form third calibration data; and storing the third calibration data on the main module as calibration data of the component (claim 10).
Conclusion
 	Claims 1-3 are rejected.  Claims 4-17 are allowed.
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Singh et al. (US No. 9,379,728) disclose self-calibrated digital-to-analog converter.
	Thompson et al. (US No. 11,156,631) disclose a sensor self-calibration.
Mizukami et al. (US Pub No. 2018/0110399) disclose signal processing device and medical observation system.
Ting et al. (US Pub No. 2006/0212626) disclose independent hard disk control device.
Jamp et al. (US Pub No. 2005/0177678) disclose an expansion device for storage units.
Dempsey et al. (US Pub No. 2004/0085234) disclose an integrated digital calibration circuit and digital to analog converter.
Mason et al. (US No. 6,249,753) disclose sensor signal conditioner with calibration.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186